 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   NATHAN HUNTER,                                     Case No. 1:19-cv-00625-AWI-BAM (PC)
12                      Plaintiff,                      ORDER VACATING FINDINGS AND
                                                        RECOMMENDATION
13          v.                                          (ECF No. 7)
14   FISHER, et al.,                                    ORDER DENYING MOTIONS FOR
                                                        EXTENSION OF TIME TO FILE
15                      Defendants.                     OBJECTIONS TO FINDINGS AND
                                                        RECOMMENDATIONS AS MOOT
16                                                      (ECF Nos. 9, 10)
17                                                      ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
18                                                      (ECF No. 2)
19

20          Plaintiff Nathan Hunter (“Plaintiff”) is a state prisoner proceeding pro se in this civil

21   rights action pursuant to 42 U.S.C. § 1983.

22          On May 14, 2019, the Court issued findings and a recommendation that Plaintiff’s motion

23   for leave to proceed in forma pauperis be denied. (ECF No. 7.) Specifically, the Court noted that

24   Plaintiff held a current available balance of $708.56 in his inmate trust account and could

25   therefore afford the costs of this action. (Id. at 1.) Currently before the Court are Plaintiff’s

26   motions for a thirty-day extension of time to file his objections to the findings and

27   recommendation and to file a request for reconsideration. (ECF Nos. 9, 10.)

28   ///
                                                       1
 1          Upon further review of the trust account statement submitted, it appears that Plaintiff’s

 2   current available balance is $210.56, rather than $708.56. (Doc. No. 6.) As such, the Court finds

 3   it proper to vacate the findings and recommendation of May 14, 2019. Plaintiff’s motions for

 4   extension of time to file his objections and a request for reconsideration of the findings and

 5   recommendation are therefore denied as moot.

 6          Finally, Plaintiff has made the showing required by § 1915(a) and accordingly, the request

 7   to proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee

 8   of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly

 9   payments in the amount of twenty percent (20%) of the preceding month’s income credited to

10   Plaintiff’s trust account. The California Department of Corrections is required to send to the

11   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

12   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.      The findings and recommendations issued on May 14, 2019, (ECF No. 7), are

15   VACATED;

16          2.      Plaintiff’s motions for thirty-day extension of time to file objections, (ECF Nos. 9,

17   10), are DENIED as moot;

18          3.      Plaintiff's motion to proceed in forma pauperis, (ECF No. 2), is GRANTED;

19          4.      The Director of the California Department of Corrections or his/her designee

20   shall collect payments from Plaintiff’s prison trust account in an amount equal to twenty
21   per cent (20%) of the preceding month’s income credited to the prisoner’s trust account

22   and shall forward those payments to the Clerk of the Court each time the amount in the

23   account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00

24   has been collected and forwarded to the Clerk of the Court. The payments shall be clearly

25   identified by the name and number assigned to this action;

26          5.      The Clerk of the Court is directed to serve a copy of this order and a copy of
27   Plaintiff=s in forma pauperis application on the Director of the California Department of

28   Corrections, via the court’s electronic case filing system (CM/ECF); and
                                                       2
 1          6.      The Clerk of the Court is directed to serve a copy of this order on the Financial

 2   Department, U.S. District Court, Eastern District of California.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     June 5, 2019                               /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
